Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant' s amendments to Claims 7-8 and 13 are sufficient to overcome the objections to the Claims from the previous action, which are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 08/05/2022, with respect to Draper et al., (US 2016/0015902) and Draper and Veasey et al., (US 2016/0082192) have been fully considered and while arguments regarding a second image analysis process are persuasive, applicant’s argument alleging Draper doesn’t explicitly teach an indicator comprising indicia has been considered and the examiner respectfully disagrees. The rejections of Claims 1-7 and 12-15 have been withdrawn. 
Regarding applicant’s argument that Draper allegedly doesn’t teach an indicator comprising indicia, the examiner draws attention to Draper [0053] which teaches that “The encoded image scheme may instead comprise a series of dot matrix patterns, a series of barcodes or similar or standard Arabic numerals and may comprise a single image per position or multiple repeated images. The encoded images may be printed, marked, indented, etched or similar onto the track 400.”. As applicant has not specified the type of indicia in the recited claim limitations, and as Draper teaches a variety of indicia may be used, the indicator therefore does comprise indicia. See rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Draper et al., (US 2016/0015902) in view of Veasey et al., (US 2016/0082192).
Regarding Claim 8, Draper teaches a combination of an add-on device (Fig. 1a, (104)) and a drug delivery device (Fig. 1a, (106)), the drug delivery device comprising:
-a housing (Fig. 1a, (106)),
-a drug reservoir or structure for receiving a drug reservoir (Fig. 1b, (116)),
-drug expelling structure comprising a rotatable dose setting member allowing a user to set a dose amount of drug to be expelled ([0038] wherein (104) contains the drug dose setting and delivery (mechanism) expelling structure),
-an actuation member actuatable between a first and a second state, the first state allowing a dose amount to be set, the second state allowing the drug expelling structure to expel a set dose. Draper [0039] teaches wherein in a first state a user is able to rotate the drug dial (108) to set a drug dose to be delivered; then once the drug dose has been set by rotation of the rotatable dial (108), the device actuation member has a second state allowing delivery of the set drug dose to occur), and
-an indicator (the indicator being (302, 304), where Fig. 4 shows indicia on track (400) of (302), and, Fig. 6 has indicia(600, 602) on (304)) adapted to display the set dose amount during dose setting ([0053] wherein indicia can include Arabic numerals to [0054] show drug dose which has been dialed), and to display the remaining dose amount to be expelled during drug expelling ([0043] wherein a display (210) may be provided including information such as the drug dose which has been set and/or delivered and similar additional information).
While Draper [0066] teaches an embodiment of the dose capturing assembly which is not only releasably attached to the drug delivery device, but can have part of the optical sensor set be part of an external device configured to be attached to the drug delivery device (100), Draper doesn’t explicitly teach the entire dose capturing assembly being in the form of an add-on device.
In related prior art, Veasey teaches a dose capturing assembly (Veasey Fig. 2, (2)) being in the form of an add-on device adapted to be releasably attached to a drug delivery device (Veasey [0050] wherein the dose capturing assembly (2) is removably attached to the injection device (1) as an add-on).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the dose capturing assembly of Draper, to be an add-on device adapted to be releasably attached to a drug delivery device, as taught by Veasey, for the motivation of an add- on system having benefits for reducing mistakes by the user of the injection device, reduction of handling steps, and the add-on device providing guidance for the next dose based on the last dose injected (Veasey [0109]).

Regarding Claim 9, Draper in view of Veasey teaches the modified combination of an add-on and a drug delivery device, as in claim 8, wherein the drug expelling structure further comprises: - a piston rod (Draper Fig. 3, (314)) adapted to engage and axially displace a piston (Draper Fig. 1b, annotated below, (314*)) in a loaded cartridge (Draper Fig. 1b, (116)) in a distal direction to thereby expel a dose of drug from the cartridge (Draper [0052] wherein medicament is expelled from the drug cartridge (116) by movement of (piston rod) spindle (314)),

    PNG
    media_image1.png
    104
    302
    media_image1.png
    Greyscale

- a rotatable drive member (Draper [0052] rotatable drive sleeve (316)).
Draper and Veasey is silent to having a drive spring coupled to a drive member.
In another embodiment of Draper, Draper [0063] teaches wherein a drive spring is provided in communication with the rotatable dial (702); when the drive spring returns to its original position, it forces a spindle (drive member) to advance into the drug cartridge and thereby cause expulsion of a medicament from the drug cartridge. Thus, Draper teaches the drive spring coupled to the drive member, the dose setting member allowing a user to simultaneously set a dose amount to be expelled and strain the drive spring correspondingly by rotation of the drive member to a set position (Draper [0063]), wherein the strained drive spring is released to rotate the drive member to expel the set dose amount when the actuation member is actuated from the first to the second state.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the rotatable dial of Draper and Veasey, to include a drive spring coupled to the drive member which allows a user to employ the dose setting member to simultaneously set a dose amount and strain the drive spring correspondingly by rotation of the drive member to a set position, the spring being released to rotate the drive member to expel the set dose amount when the actuation member is actuated from the first to the second state; all as taught by the Fig. 7 embodiment of Draper, for the motivation of allowing a user to grasp and twist the rotatable dial to set a dose without the rotatable dial moving axially (to dispense a dose) (Draper [0068]). In this way, a dose may only be delivered when the user depresses a dose delivery button which the rotatable dial may house (Draper [0064]).

Regarding Claim 10, Draper in view of Veasey teaches the modified combination of an add-on device and a drug delivery device as in claim 8, wherein: 
- the indicator is in the form of an indicator member having an outer surface and being adapted to rotate relative to the housing during dose setting (Draper [0043] wherein a display (210) may be provided including information such as the drug dose which has been set and/or delivered and similar additional information) 
and dose expelling corresponding to an axis of rotation, the amount of rotation corresponding to a set dose respectively (Draper [0039] the rotatable dial (108) allows a drug dose to be set by rotation) the amount of drug remaining to be expelled from a reservoir by the expelling structure. Draper [0078] teaches wherein a user may delivery only a part of a dose and may dial the remaining dose out for delivery, thus the amount of drug remaining to be expelled from a reservoir can be expelled by the expelling structure;
the indicator member having an initial rotational position corresponding to no dose amount being set (Draper [0075] the drug delivery device has a zero (no) dose amount position which the drug delivery device returns to after delivery),
a pattern being arranged circumferentially or helically on the indicator member outer surface and comprising a plurality of first indicia (Draper Fig. 4, having a pattern (400) arranged helically on the indicator member (302)), 
the currently observable first indicia indicating to a user the size of a currently set dose amount of drug to be expelled (Draper [0076] wherein the indicia value is interpreted by the processor structure (202) to determine the value of the current dose dialed, and this value can be displayed on the display (210)), and
- the housing (Draper Fig. 3, (300)) comprises a window allowing a user to observe a portion of the indicator member (Draper [0037] wherein the display (210) may be located under display window (112) which covers recess (114), and [0076] wherein the dose amount may be displayed by (210)).

Regarding Claim 11, Draper in view of Veasey teaches the modified combination of an add-on device and a drug delivery device as in claim 10, wherein the dose capturing assembly is adapted to capture an image of the indicator indicia (Draper [0054] wherein first optical sensor (212) is configured to capture the images and relay signals to the processor structure (202)).

Allowable Subject Matter
Claims 1-7 and 12-15 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art on record, Draper et al., (US 2016/0015902), while disclosing a dose capturing assembly with drug delivery device, housing, drug reservoir, drug expelling structure with rotating dose setting member, actuation member with first and second state, indicator with indicia, and dose capturing assembly with a camera, does not disclose or render obvious, alone or in combination with the other prior art of record, a second image analysis process comprising the steps of, for a given value from the pre-defined group of values, compare the captured content of the partial image areas with the nominal content, and, if the captured content corresponds to the nominal content, then confirm the determined value based on the second image analysis process; all as claimed in Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
	Claims 2-7 and 12-15 depend upon Claim 1, therefore are considered allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783